Wilde J.
delivered the opinion of the Court. It is a well settled principle of the common law, that if one conveys lands or other real estate, with a general covenant of warranty against all lawful claims and demands, he cannot be allowed to set up against his grantee, or those claiming under him, any title subsequently acquired either by purchase or otherwise. Such new title will enure, by way of estoppel, to the use and benefit of his grantee, his heirs and assigns. This principle is founded in equity and justice, as well as the policy of the law. It is just that a party should not be permitted to hold or recover an estate in violation of his own covenant; and it is wise policy to repress litigation and to prevent a circuity of actions, when bettei or equal justice may be administered in a single suit. By such a grant with general warranty nothing passes, nor' indeed can possibly pass, excepting the title which the. grantor has at the time of the grant; but he is estopped to set up a title subsequently obtained by him, because, if he should recover against his grantee, the grantee in his turn would be entitled to an action against the grantor, to recover the value of the land. The principle of estoppel therefore not only prevents multiplicity of' suits, but is sure to administer strict and exact justice ; whereas, if the grantee were driven to his action to recover the value of the land, exact justice might not be obtained, because the land might possibly not be estimated at its just value. If, however, the grantee were not entitled to recover the value of the land on the grantor’s covenant of warranty, then in such a case it is obvious that this species of estoppel would not be applica*120ble. And such appears to be the law in regard to the covenant m question, by which the demandants attempt to estop the tenant to set up or plead the title of Waters. The tenant’s covenant is a restricted covenant, and is coextensive with the grant or release. He agrees to warrant the title granted or released, and nothing more. That title only he undertook to assert and defend. To extend the covenant further, would be to reject or do away the restrictive words of it, and to enlarge it to a general covenant of warranty, against the manifest intention of the parties. The tenant, in covenanting to warrant and defend the granted or released premises, must be understood to refer to the estate or title sold and released, and not to the land, because he did not certainly intend to warrant any estate or title not intended to be conveyed. Now if Waters, after the tenant’s quitclaim deed, had evicted the demandants, this would have been no breach of the tenant’s covenant. - Or if the tenant now held under Waters without having obtained the fee from him, he might pray Waters in aid, and thus defend himself against the title of the demandants, the title of Waters being, as the plea avers, the elder and better title, and this also would be no breach of the tenant’s covenant. He did not undertake to convey to the demandants an indefeasible estate, but only his own title, nor did he agree to warrant and defend it against all claims and demands, but only against those derived from himself; by which he must be understood to refer to existing claims or in cumbrances, and not to any title which he might afterwards ac quire by purchase or otherwise from a stranger. Ellis v. Welch, 6 Mass. R. 250. There is therefore no reason to be assigned, why the tenant should not purchase the title of Waters. The demandants cannot thereby be prejudiced, nor ought they therefrom to derive any benefit.
It was then contended by the demandants’ counsel, that admitting the tenant is not estopped by his covenant of warranty, he is nevertheless estopped by his conveyance, to deny that he had any title in the land at the time of the conveyance. This-also is a well established principle of the common law. Co. Lit. 45, 47 ; Jackson v. Murray, 12 Johns. R. 201 ; Jackson v. Bull, 1 Johns. Cas. 91 ; Iseham v. Morrice, Cro. Car. 110. But the tenant, in his plea, does not deny that he had any title *121to the land ; on the contrary, he avers that, before the time of his conveyance, he was in possession of the land under Waters, that afterwards the demandants disseised Waters, and being seised by disseisin they conveyed to the tenant all their right and title, with a covenant of warranty, similar to the one contained in his reconveyance to them. The demandants, in then’ turn, would be estopped to aver that they had no title in the land, nor is there any such averment in the pleadings. The tenant, at the time of his reconveyance, might have had a valuable interest in the land by possession and improvements, although Waters had a paramount title. This interest, whatever it was, passed to the demandants by the tenant’s deed, and it was all the title he had to convey or was expected to convey. If under these circumstances the demandants could now acquire, without any consideration, another title by estoppel, we should be compelled to admit that estoppels are as odious as they are sometimes said to be. But the doctrine of estoppel aids much in the administration of justice ; it becomes odious only when misunderstood and misapplied.
Nothing can he more just than the doctrine of estoppel urged by the demandants’ counsel, when applied to a conveyance with a general covenant of warranty; but to apply the doctrine to the tenant’s restricted conveyance and covenant, would be a manifest perversion of the principle upon which the doctrine is founded.
We are therefore of opinion, that the replication to the third plea in bar is insufficient, and that the tenant is entitled to judgment for his costs.